Citation Nr: 0504651	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran timely perfected an appeal to the May 
2001 rating decision which denied entitlement to service 
connection for a respiratory disorder and anemia, both 
claimed as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran had active military service from January 1986 to 
January 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).  


FINDINGS OF FACT

1.  On May 24, 2001, the RO issued notice of a May 2001 
rating decision which denied entitlement to service 
connection for a respiratory disorder and anemia, both of 
which were claimed as being due to an undiagnosed illness.

2.  The veteran's representative submitted a timely Notice of 
Disagreement in April 2002.  This statement also indicated a 
change of address for the veteran.

3.  In October 2002 the RO issued the veteran and his 
representative a Statement of the Case, with attached 
correspondence advising the veteran that he had one year from 
the date of notice of the aforementioned RO decision to 
complete his appeal.  This was sent to the veteran's 
representative and to the address of record for the veteran 
provided by the representative in the April 2002 Notice of 
Disagreement.

4.  The RO received the veteran's substantive appeal on 
January 10, 2003.

5.  There is no indication that the veteran submitted a 
written request for an extension of time to file his 
substantive appeal.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of the a May 
2001 RO rating decision which denied entitlement to service 
connection for a respiratory disorder and anemia, and the 
Board does not have appellate jurisdiction to consider this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a timely 
Substantive Appeal, after a statement of the case has been 
furnished.  38 C.F.R. §§ 20.200, 20.202.  The Substantive 
Appeal may be set forth on a VA Form 9, "Appeal to the Board 
of Veterans' Appeals," or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the RO.  38 C.F.R. § 20.202.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.

In this case, the RO denied the veteran's claims for service 
connection for a respiratory disorder and anemia, both of 
which were claimed as being due to an undiagnosed illness, in 
a May 2001 rating decision.  The RO issued notice of that 
decision and of the veteran's appellate rights by letter 
dated May 24, 2001.  In April 2002, the veteran's 
representative submitted a written memorandum as a Notice of 
Disagreement.  This written statement also indicated that the 
veteran had moved to a new address in Kentucky.  In October 
2002, the RO issued a Statement of the Case to the veteran at 
the new address in Kentucky which had been provided by the 


veteran's representative.  At this time the RO also provided 
the veteran's representative with a copy of the Statement of 
the Case.  

The veteran submitted his substantive appeal on a VA Form 9, 
which was received at the RO on January 10, 2003.  Attached 
to this was a written statement which indicated that the 
veteran did not receive the Statement of the Case dated 
October 2002 until recently in January 2003.  

Pursuant to law and VA regulations, the veteran had one year 
from the date of the notification of the RO's adverse 
determination, at issue, or 60 days from the date of the 
issuance of the statement of the case, whichever is later, in 
which to file his substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The RO received the 
veteran's substantive appeal on January 10, 2003, more than 
one year after the May 24, 2001 letter which notified the 
veteran that service connection had been denied, and more 
than 60 days after the issuance of the Statement of the Case 
on October 22, 2002.  Therefore, the substantive appeal was 
not timely filed.

In his January 2003 written statement the veteran indicated 
that he did not receive the October 2002 Statement of the 
Case until January 2003.  The Board notes that the April 2002 
Notice of Disagreement was submitted by the veteran's 
representative and contained a new address for the veteran.  
There is no indication in the record that the change of 
address provided by the veteran's representative was 
incorrect, and there is no indication from documents in the 
claims folder, or allegation from the veteran, that the 
Statement of the Case was returned as undeliverable.

In the absence of a timely filed substantive appeal, the 
Board has no jurisdiction to adjudicate the underlying issue 
of service connection for squamous cell carcinoma of the 
floor of the mouth.  38 U.S.C.A. § 7105.  Therefore, the 
appeal must be dismissed.  38 C.F.R. § 20.101(d).



In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In this regard, the Board notes that it was the veteran's 
representative who initiated the appellate action by filing 
of a Notice of Disagreement on the veteran's behalf.  It was 
also the veteran's representative who indicated that the 
veteran's address had changed.  The letters and documents 
show that the representative was been sent copies of all 
correspondence between the RO and the veteran including the 
Statement of the Case.  The veteran's representative in this 
case is an accredited service organization which employs 
representatives to assist veterans with their claims to the 
VA regionally and on appeal to the Board in Washington, DC, 
and the representative has executed a power of attorney form 
which authorizes it to "present" a claim for all VA 
benefits to which the veteran may be entitled.  See VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative (provides for the appointment of a 
service organization to "present" a benefit claim before VA 
and to receive any information from VA in connection 
therewith).  A duty to "present" a claim includes such duties 
as notifying the RO of a claimant's change of address, 
assuring that a claimant is aware of a request for 
information from the RO or of a scheduled examination, seeing 
that a response is made to RO requests in a timely fashion, 
and informing the RO on behalf of the claimant of extenuating 
circumstances which may make it impossible to respond to RO 
requests or to report for scheduled VA examinations.  

The evidence of record indicates that no timely 
correspondence or communication was received from either the 
veteran or his representative with respect to this matter 
prior to the aforementioned deadline date that could be 
reasonably construed as a Substantive Appeal.



In view of the above discussion, the Board concludes that a 
timely substantive appeal was not submitted with respect to 
the issues of entitlement to service connection for a 
respiratory disorder and anemia and the Board has no 
jurisdiction over the May 2001 RO determination in this 
regard.

When the Board, on its own initiative, considers a 
jurisdictional question such as the one addressed herein, the 
claimant must be given notice of the potential jurisdictional 
defect and an opportunity to respond, submit evidence, or 
request a hearing.  38 C.F.R. § 20.101(d).  This was done in 
this case in a letter dated October 29, 2004.  The letter was 
sent to the address provided by the veteran to VA in January 
2003.  This letter was returned to the Board as 
undeliverable.  However, copies of this letter were provided 
to the veteran's representative in both Washington, DC and at 
the RO.  The veteran's representative has not submitted any 
response on the veteran's behalf.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  The Court's opinion states that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.  The 
veteran in this case was properly provided notice of his 
appellate rights.  In this case, absent a timely filing of a 
substantive appeal, an appeal was not perfected.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being dismissed as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela 


Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); VAOPGCPREC 
2-04; 69 Fed. Reg. 25180 (2004). 


ORDER

The claims for entitlement to service connection for 
respiratory disorder and anemia, both claimed as being due to 
an undiagnosed illness, are dismissed for lack of 
jurisdiction based on the lack of filing of a timely 
substantive appeal.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


